Name: Commission Regulation (EEC) No 3411/91 of 21 November 1991 amending Regulation (EEC) No 964/91 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  foodstuff;  agricultural activity
 Date Published: nan

 23.11.1991 EN Official Journal of the European Communities L 321/23 COMMISSION REGULATION (EEC) No 3411/91 of 21 November 1991 amending Regulation (EEC) No 964/91 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1991 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2242/91 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 964/91 (3), as amended by Regulation (EEC) No 2293/91 (4), which classified, amongst other items, certain mushrooms in CN code 2003 10 10, is applicable in this respect from 1 November 1991; whereas it appears desirable, for reasons connected with the common commercial policy, to postpone for a further period this date which has already been postponed once before; whereas it is appropriate to amend Regulation (EEC) No 964/91 accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The date of 1 November 1991 appearing in Article 2, paragraph two, of Regulation (EEC) No 964/91 shall be replaced by 1 May 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable from 1 November 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 204, 27. 7. 1991, p. 21. (3) OJ No L 100, 20. 4. 1991, p. 14. (4) OJ No L 209, 31. 7. 1991, p. 22.